FOWLER, Justice,
concurring.
The majority opinion contains a very interesting and informative discussion of the trial court’s alleged error when it failed to return the jury to the jury room to deliberate further after one of the jurors indicated some confusion about the conviction process. However, because appellant waived any error by failing to object, the discussion is unnecessary. See Tex.R.App. P. 33.1; Turner v. State, 805 S.W.2d 423, 431 (Tex.Crim.App.1991).
Here, the majority concluded that a timely and specific objection was not made and thus error was not preserved. I agree *871with this conclusion. Not having made an objection, appellant failed to preserve error, and nothing is presented for us to review. See Green v. State, 912 S.W.2d 189, 192 (Tex.Crim.App.1995). Consequently, I believe we need not address further appellant’s issue for review. For this reason, I concur in the result only.